Title: To Thomas Jefferson from William Armistead Burwell, 21 May 1808
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dr Sir.
                     May 21st 1808.
                  
                  You will receive enclosed Ten dollars the sum lent me, together with a small Packet which I will thank you to forward in your mail,—   I have not yet seen many people in the Districk, but from the enquiries I have made & the information I have received, the public opinion is much more favorable to the Embargo than was to be expected, they all prefer it to a state of war, & will bear its effects with patience, as long as they beleive it the only substitute for war; the merchants have been more indulgent to their Customers here than elsewhere, few suits have been brought, & they have been instituted, rather to secure doubtful debts than distress, solvent creditors; It is probable this circumstance has contributed not a little to reconcile the people to a state of things however necessary, & unavoidable, extremely burthensome; Upon the subject of the next pt. there is literally no division; I find the stories of French influence, have been disseminated with great industry by certain persons, thro’ my Districk, & I have as usual been associated with the ad’tn. & others in the design of prostrating the honor & independence, of the Nation at the footstool of the F. Emperor.—Our preparations for a crop are undiminish’d by the aspect of our foreign relations, all look forward, to a change by the fall, I am convinced, by that period it will be indispensibly necessary to remove the E. & give a new direction to the energies of the Nation; It will be particularly pleasing to hear from you in the course of the summer. if you have leisure & any news of Interest to communicate; It would enable me, to advise with more correctness many of my Constituents who are in the habit of consulting me on topics connected with our Foreign affairs—accept my sincerest wishes for your happiness
                  
                     W. A Burwell
                     
                  
               